STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE

SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG CIVIL ACTION NO: 19-CVS-12904
XPO LOGISTICS, INC., i g Po EMS
Plaintiff,
v- AFFIDAVIT OF SATYRA L. RIGGINS
JESSICA NORTHROP,
Defendant.

 

 

Satyra L. Riggins, being first duly sworn, deposed and says:

1. I am a litigation paralegal with Robinson, Bradshaw & Hinson, P.A. (“Robinson
Bradshaw”), who serves as legal counsel to Plaintiff XPO Logistics, Inc. (“XPO”) in this matter.
The facts stated herein are from my personal knowledge.

2. I participated in a conference call with Defendant Jessica Northrop (“Ms.
Northrop”) and Robinson Bradshaw attorneys, Douglas M. Jarrell and Gabriel Wright, on
Tuesday, July 2, 2019. The conference call started at approximately 11:15 a.m. and ended at
11:45 a.m. Ms. Northrop was aware that I was participating in the conference call.

2) Ms. Northrop stated that, at some point after she received Robinson Bradshaw’s
June 13, 2019 cease and desist letter, Saia changed her position from Terminal Manager for
Saia’s facility in Syracuse, New York to “Special Projects Manager” at its facility in Newburgh,
New York. She explained that the other facilities in the district are Syracuse, Springfield,
Massachusetts and West Boston, Massachusetts. All of these terminals were recently opened by
Saia.

4. Ms. Northrop stated that her position as Special Projects Manager will involve

assisting these new LTL terminals with “operational and office issues” in order to help get them

Case 3:19-cv-00348-MOC-DSC Document6 Filed 07/24/19 Page 1of3
up and running. She agreed that her responsibilities would be similar to her duties as Services
Center Manager for XPO, except that her position with Saia would involve newly-opened
terminals. As she understood it, her position would require her to help facilities address
operational problems as they arose.

5 Ms. Northrop also stated that there was no Terminal Manager at the Newburgh
facility.

6. Ms. Northrop acknowledged that she emailed the XPO files to her personal
account because she thought they would be helpful in her new job. She claimed they were

corrupt and that she was unable to open them.

d
This [BA day of July, 2019.

Sadee £ Riatun

Satyra L. Riggins ON)

Sworn to and subscribed
before me, this _/S day of
July,2019.

< LY Nee ea Segoe

Notary Phblic sseq uuy siug

My commission expires:

LO [21 [26 7
(Offigiah SEAN,
ee tre, Gy

2

Case 3:19-cv-00348-MOC-DSC Document6 Filed 07/24/19 Page 2 of 3
CERTIFICATE OF SERVICE

I hereby certify that the foregoing has been served upon all counsel of record by email
and first-class mail, postage prepaid as follows:

Craig L. Leis (craig@gibbonsleis.com)
Gibbons Leis PLLC

14045 Ballantyne Corporate Place, Suite 325
Charlotte, NC 28277

This 18th day of July, 2019.

Douglas M. Jarrell

 

3

Case 3:19-cv-00348-MOC-DSC Document6 Filed 07/24/19 Page 3 of 3
